Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                 January 08, 2016

The Court of Appeals hereby passes the following order:

A16D0194. DAVID ROBERSON v. THE STATE.

      David Roberson has filed a pro se application for discretionary appeal from the
trial court’s June 23, 2015, order denying his motion for a declaratory judgment and
injunctive relief. Roberson filed his application on December 15, 2015. We lack
jurisdiction because the application is untimely.
      An application for discretionary appeal must be filed within 30 days of the
entry of the order or judgment to be appealed. See OCGA § 5-6-35 (d). The
requirements of OCGA § 5-6-35 are jurisdictional, and this Court cannot accept an
application for appeal not made in compliance therewith. See Boyle v. State, 190 Ga.
App. 734 (380 SE2d 57) (1989). Roberson filed his application 175 days after entry
of the order he seeks to appeal. His application is thus untimely, and it is hereby
DISMISSED for lack of jurisdiction.

                                       Court of Appeals of the State of Georgia
                                                                            01/08/2016
                                              Clerk’s Office, Atlanta,____________________
                                              I certify that the above is a true extract from
                                       the minutes of the Court of Appeals of Georgia.
                                              Witness my signature and the seal of said court
                                       hereto affixed the day and year last above written.


                                                                                       , Clerk.